DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed 07 April 2021.  Claims 25, 28-31, 33, 35-38, and 42-50 are currently under consideration.  The Office acknowledges the amendments to claims 25, 30, 31, 33, 37, 44, 46, and 47, as well as the cancellation of claims 27 and 32, and the addition of new claims 48-50.

Terminal Disclaimer
The terminal disclaimer filed on 02 April 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,251,801 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claim 25 is objected to because of the following informalities: in line 6, “subjects” should apparently read --subject's-- and in line 10, “at least part” should apparently read --at least in part--.  Appropriate correction is required.
Claim 49 is objected to because of the following informalities: in line 2, “collapsible frame” should apparently read --the collapsible frame--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 28 and 48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 28 is dependent upon claim 27; however, claim 27 has been canceled, so the metes and bounds of claim 28 are not clear.  For sake of compact prosecution, claim 28 has been taken herein to depend upon claim 25.
Claim 48 recites the limitation “wherein the external sterilization device is … ultraviolet germicidal irradiation.”  Ultraviolet germicidal irradiation is not a device but is instead a treatment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25, 28, 30, 31, 33, 35-37, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (JPH 08191866 A), in view of Gauger et al. (U.S. No. 6,321,764 B1; hereinafter known as “Gauger”).
1 configured to move between an expanded configuration and a collapsible configuration ([0005]; [0007]) and a flexible canopy 2 connected to the collapsible frame, the flexible canopy comprising a plurality of sidewalls and a base, the flexible canopy configured to comprise an entry 2 for insertion of a subject’s head and to seal the canopy around the perimeter of the subject’s neck to form a containment space around the subject’s head when the collapsible frame is in the expanded configuration ([0004]; [0006]; [0012]), said sidewalls having at least one port 2a allowing for gas or fluid communication between the containment space and an exterior source ([0006]; [0012]), wherein the flexible canopy is at least in part transparent ([0004]; [0012]), wherein the collapsible frame, when it is in the expanded configuration, causes the flexible canopy to form a contained microenvironment around the subject’s head ([0004]).  Watanabe fails to disclose at least one bi-directional air-lock sleeve.  Gauger discloses a similar apparatus for containment of a subject (Abstract) comprising a collapsible frame 16 and a flexible canopy 12/14 comprising a plurality of sidewalls, wherein said sidewalls include at least one bi-directional air-lock sleeve 110 in order to allow objects to be passed through without breaching the contained microenvironment (col. 6, lines 46-55).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Watanabe with the air-lock sleeve taught by Gauger in order to allow objects to be passed through without breaching the contained microenvironment.

Regarding claim 30, the combination of Watanabe and Gauger discloses the invention as claimed, see rejection supra, and Gauger further discloses one or more gloved sleeves 200/220/222/224 coupled to at least one of the plurality of sidewalls and extending into the containment space, the gloved sleeves sized and shaped to accept a hand and an arm of a person, in order to provide access to the subject without breaching the contained microenvironment (col. 7, lines 16-35).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Watanabe and Gauger with the gloved sleeves further taught by Gauger in order to provide access to the subject without breaching the contained microenvironment.
Regarding claim 31, the combination of Watanabe and Gauger discloses the invention as claimed, see rejection supra, and Gauger further discloses a sleeve 222/224 comprising an elastic cuff that forms a tight closure around an operator’s arm, wherein the sleeve can be open or with gloves, in order to provide access to the subject without breaching the contained microenvironment (col. 7, lines 16-35).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Watanabe and Gauger with the sleeve further taught by Gauger in order to provide access to the subject without breaching the contained microenvironment.

Regarding claim 35, the combination of Watanabe and Gauger discloses the invention as claimed, see rejection supra, and Watanabe further discloses a reinforcement structure 2c for the canopy that is either on or in the canopy ([0012]).
Regarding claim 36, the combination of Watanabe and Gauger discloses the invention as claimed, see rejection supra, and Watanabe further discloses that the canopy has at least one layer that is impervious to fluids ([0012]).
Regarding claim 37, the combination of Watanabe and Gauger discloses the invention as claimed, see rejection supra, and Watanabe further discloses that the at least one port is used for delivery of any one of a gas, a liquid, or a mist into the containment space ([0006]; [0012]).
Regarding claim 44, the combination of Watanabe and Gauger discloses the invention as claimed, see rejection supra, and Watanabe further discloses that the containment space is configured to have a positive or negative air pressure (capable of such).

Claims 29, 38, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe and Gauger as applied to claim 25 above, and further in view of Hogan (U.S. No. 5,061,235).
44/46 and a flexible canopy 12/14/16 connected to the frame, the canopy comprising a plurality of sidewalls and a base, wherein the base comprises an outer layer that is impervious to fluids and at least one layer inside of the outer layer that is constructed and arranged to absorb fluids, in order to retain any fluids without spillage (col. 9, lines 23-37; col. 13, line 40 – col. 14, line 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Watanabe and Gauger with the base materials taught by Hogan in order to retain any fluids without spillage.
Regarding claim 38, the combination of Watanabe and Gauger discloses the invention as claimed, see rejection supra, but fails to disclose that the base comprises a double layer.  Hogan discloses a similar apparatus for containment of a subject (Abstract) comprising a collapsible frame 44/46 and a flexible canopy 12/14/16 connected to the frame, the canopy comprising a plurality of sidewalls and a base, wherein the base comprises a double layer in order to absorb and retain any fluids without spillage (col. 9, lines 23-37; col. 13, line 40 – col. 14, line 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Regarding claim 45, the combination of Watanabe and Gauger discloses the invention as claimed, see rejection supra, and Watanabe further discloses placing the apparatus of claim 25 over a subject’s head ([0004]; [0006]).  The combination of Watanabe and Gauger fails to disclose a method to limit exposure to airborne contaminants or biological hazards released from a subject wherein the subject is at risk of releasing an airborne contaminant or biological hazard.  Hogan discloses a similar apparatus for containment of a subject (Abstract) comprising a collapsible frame 44/46 and a flexible canopy 12/14/16 connected to the frame, and further comprising a method to limit exposure to airborne contaminants or biological hazards released from a subject wherein the subject is at risk of releasing an airborne contaminant or biological hazard, by isolating the subject with the contained microenvironment, in order to protect medical personnel (col. 2, lines 9-11; col. 2, lines 28-30; col. 7, lines 1-4).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Watanabe and Gauger by limiting exposure to airborne contaminants or biological hazards released from a subject at risk of releasing such airborne contaminants or biological hazards, as taught by Hogan, in order to protect medical personnel.

Claims 42, 43, and 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe and Gauger as applied to claim 25 above, and further in view of Gustafson et al. (U.S. No. 7,481,234 B1; hereinafter known as “Gustafson”).
10’/15’ and a flexible canopy 100 connected to the frame, the canopy comprising a plurality of sidewalls and a base, and further comprising a HEPA air filter in at least one sidewall in order to clean contaminants from the air (col. 5, lines 33-50).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Watanabe and Gauger with the filter system taught by Gustafson in order to clean contaminants from the air.
Regarding claims 46-48, the combination of Watanabe, Gauger, and Gustafson discloses the invention as claimed, see rejection supra, and Gustafson further discloses that the air filter is connected to an internal or external sterilization device, wherein the internal sterilization device is a UV light source, and wherein the external sterilization device is a UV light source or ozonizer, or ultraviolet germicidal irradiation (col. 5, lines 50-53).

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe and Gauger as applied to claim 25 above, and further in view of Kubicsko et al. (U.S. Pub. No. 2007/0056593 A1; hereinafter known as “Kubicsko”).  The combination of Watanabe and Gauger discloses the invention as claimed, see rejection supra, but fails to disclose a fan to circulate air in the containment space, wherein the fan is attached to the collapsible frame.  Kubicsko discloses a similar apparatus for containment of a 38/39 and a flexible canopy 8 connected to the frame, and further comprising a fan 72 to circulate air in the containment space, wherein the fan is attached to the collapsible frame, in order to enable airflow within the containment space ([0035]-[0037]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Watanabe and Gauger with a fan attached to the collapsible frame, as taught by Kubicsko, in order to circulate and enable airflow within the containment space.

Allowable Subject Matter
Claim 50 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: none of the prior art of record teaches or reasonably suggests that the entry for insertion of the head is in the base of the flexible canopy.  Oxygen hoods with an entry for the head in the base are known in the art, but these devices would not include a bi-directional air-lock sleeve.

Response to Arguments
Applicant’s arguments with respect to the rejections under 35 U.S.C. 112 and the double patenting rejections have been fully considered and are persuasive in light of the amendments and the terminal disclaimer.  The rejections have been withdrawn.
Applicant’s arguments with respect to the rejections under 35 U.S.C. 102 have been fully considered and are persuasive in light of the amendments.  Therefore, the rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made, as detailed supra.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Dosch et al. (U.S. No. 5,113,854) teaches a collapsible frame attached to a flexible canopy with an entry for insertion of a subject’s head in the base.  Trammell et al. (U.S. No. 4,407,280) teaches a disposable hood comprising a flexible canopy with an entry for insertion of a subject’s head and to seal the canopy around the subject’s neck.  Viers (U.S. No. 3,000,379), Deaton (U.S. No. 3,710,791), and Cameto (U.S. No. 2,699,775) each teach a collapsible frame attached to a flexible canopy with an entry for insertion of a subject’s head and to seal the canopy around the subject’s neck.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/THADDEUS B COX/Primary Examiner, Art Unit 3791